Title: From George Washington to James Wilkinson, 28 November 1779
From: Washington, George
To: Wilkinson, James


        
          Sir
          Hd Qrs [West Point] Nor 28 1779
        
        Col. Greene & Col. Angel wait on you respecting the Cloahg for their Regts—I wish you to accommodate the matter with them in the best manner you can—From their peculiar situation it may be impossible to transact the business agreeable to your instructions so as to let it pass immediately thro the hands of the State Clothr but this may be finally done should there be a necessity for giving these Gentn an order for their proportion of Cloatg—which they inform me is now on hand to the Eastward. I am Sr Yrs &ca
        
          G.W.
        
      